FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AUGUSTA MILLENDER; BRENDA             
MILLENDER; WILLIAM JOHNSON,
              Plaintiffs-Appellees,
                v.
COUNTY OF LOS ANGELES; ROBERT
J. LAWRENCE; CURT
MESSERSCHMIDT,                               No. 07-55518
           Defendants-Appellants,
               and                            D.C. No.
                                           CV-05-02298-DDP
LOS ANGELES COUNTY SHERIFF’S                   ORDER
DEPARTMENT; SHERIFF LEROY BACA;
SCOTT WALKER; RICK RECTOR;
DONALD NICHIPORUK; RICHARD
SCHLEGEL; DEPUTY BRICE STELLA;
JACK DEMELLO; DAVID O’SULLIVAN;
JAMES RITENOUR; IAN STADE,
                       Defendants.
                                      
                    Filed October 2, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Pregerson did not participate in the deliberations or
vote in this case.

                             14359
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.